Title: To John Adams from the President of Congress, 20 June 1781
From: President of Congress,Huntington, Samuel
To: Adams, John



Sir
Philadelphia June 20th: 1781

You will receive herewith enclosed a letter addressed to his most Christian Majesty; with a Copy of the Same for your information.
Also a Commission constituting the four gentlemen therein named in addition to yourself our Ministers for negotiating peace. Also another commission and duplicate Authorizing them to accept the Mediation of the Emperor of Germany and Empress of Russia, in one of which you will observe the Emperor is first named, and in the other the Empress. These are to be made use of as circumstances shall render expedient.

I have also enclosed Instructions (in cypher) for your government in addition to those formerly given for negociating peace with Great-Brittain.
No additional Instructions to your former are yet given relative to a treaty of Commerce with Great-Brittain.
You will immediately communicate the receipt of these dispatches to Docr. Franklin and Mr. Jay to whom duplicates are also forwarded with Similar directions.
I have the honour to be with perfect Respect your humble servant

Saml. Huntington Presid.


P.S. Since writing the foregoing, for want of another conveyance, I have determind to Send this by the Same Conveyance that carries the Duplicates to Docr. Franklin, have therefore taken out, the letter to the King of France, and Copy mentioned in the foregoing.

S. H.
